—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 14, 1993, which, inter alia, ruled that claimant was disqualified from receiving unemploy*804ment insurance benefits because his employment was terminated due to misconduct.
We find that the record contains substantial evidence to support the Board’s determination that claimant was discharged for misconduct from his position as a building manager because he approved payments to contractors without first ensuring that the invoices were not duplicates and that the actual work was performed as billed. Claimant conceded that he was responsible for overseeing the work of the contractors in the buildings he managed and that he had approved the bills his employer disputed. In light of this testimony and the testimony of the employer’s witnesses, the Board’s determination that claimant lost his employment through misconduct and is liable for a recoverable overpayment of benefits will not be disturbed.
Cardona, P. J., Mercure, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.